Citation Nr: 0125112	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for a psychiatric disability.

2. Entitlement to service connection for spinal stenosis.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 4, 1976 to July 
30, 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The claims for service connection for spinal stenosis, sleep 
apnea, and epilepsy are addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1. The RO denied the veteran's claim of entitlement to 
service connection for psychiatric disability in a March 
1986 rating decision.  This decision was confirmed by a 
Board decision dated in October 1986.  In 1988 the veteran 
filed a claim seeking to reopen, that claim was denied by 
an August 1988 rating decision, and upheld by a Board 
decision in June 1990.

2. Evidence submitted since the June 1990 Board decision, 
consisting primarily of treatment records, is so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1. The June 1990 Board decision is final.  38 U.S.C. § 4004 
(1988); currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001).

2. Evidence submitted since the June 1990 Board decision is 
new and material, and the claim of entitlement to service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, it is noted that the St. Petersburg RO denied 
entitlement to service connection for a psychiatric 
disability (mental disabilities).  At that time, it was found 
that the veteran's disability was not shown by the evidence.  
This decision was upheld by a Board decision dated in October 
1986.  A Board decision dated in June 1990 reviewed 
additional clinical evidence reflecting diagnoses of 
psychiatric disability, but found that the evidence did not 
show a relationship between current psychiatric disability 
and service.  The June 1990 Board decision is final.  
38 U.S.C. § 4004 (1988); currently 38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for hearing 
loss was filed prior to August 29, 2001.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim of entitlement to service 
connection for a mental disability.  Evidence developed since 
the 1990 Board decision includes treatment records from 
Morton Plant Hospital dated in October 2000, records from 
Directions for Mental Health, Inc. dated from October 1976 to 
September 1995, and hospitalization records dated From 
December 1995 to January 1996.  These records reflect the 
existence of present mental disorder, variously characterized 
as schizoaffective disorder with psychosis which was 
diagnosed in October 2000 and schizophrenia diagnosed in 
April 1985 and December 1995.  While evidence previously of 
record included diagnoses of psychosis with complaints 
including insomnia, there was no medical opinion relating 
psychiatric disability to service.  A February 2000 report by 
R. Jackson, D.O., includes a diagnosis of schizophrenia and 
notes that the veteran "suffers from insomnia which he 
developed in basic training in 1976".  Insofar as the 
additional evidence suggests a relationship between service 
and the onset of psychiatric disability, the Board finds that 
the evidence added to the record is "new and material" as to 
the appellant's claim of service connection for a psychiatric 
disability; therefore, the claim is reopened.  See 38 C.F.R. 
§ 3.156 (2001).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000); see Duty to Assist Regulations for VA, 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim of entitlement to service connection for a 
psychiatric disability is reopened; to this extent only, the 
appeal is granted.


REMAND

The revised statutory and regulatory duty to assist requires 
VA to make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The VCAA also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

Based on these changes and review of the record, it is the 
opinion of the Board that additional development needs to be 
accomplished before the veteran's claims can be considered 
further.

The veteran has been diagnosed with psychiatric disability 
and spinal stenosis and has provided voluminous treatment 
records for these disorders.  There is no evidence in the 
service medical records of insomnia or a back injury suffered 
in service.  However, in addition to the previously discussed 
February 2000 report, R. Jackson, D.O., in a March 2000 
report, has indicated that the veteran's spinal stenosis is 
related to an injury suffered while in service.  The veteran 
has not been provided a VA examination to determine the 
nature and etiology of any psychiatric disability or spinal 
stenosis.  

The veteran has claimed service connection for sleep apnea 
and epilepsy.  The veteran has provided some lay statements 
that he suffers from seizures and sleep apnea, which he 
claims are related to his period of active duty.  No 
definitive diagnosis of either condition is present in the 
record, however, the veteran has not been provided with a VA 
examination to determine if he has these disabilities.  The 
Board notes that they are not shown by the service medical 
records, and the examiner is instructed to review the file 
completely before offering his or her opinion as to the 
etiology of either sleep apnea or epilepsy, if any.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Therefore, the Board REMANDS this case to the RO for the 
following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  As part of the 
development required under the VCAA, 
the RO should contact the veteran.  He 
should be asked to identify any 
records that are relevant and need to 
be obtained in connection with the 
claims on appeal.  In connection with 
relevant evidence identified, the 
veteran should be asked to provide 
specific information needed to locate 
the records, to include information 
needed as to the person, company, 
agency, or other custodian holding the 
records; the approximate time frame 
covered by the records; and the 
condition(s) for which the treatment 
was provided.  The veteran should also 
be asked to authorize the release of 
the missing records in a form 
acceptable to the person, company, 
agency, or other custodian holding the 
records.  If the veteran does not 
provide enough information to allow 
the RO to locate and identify records 
from a certain source, or if he fails 
to execute a necessary release for 
that source, the RO need not take any 
further action to obtain evidence from 
that particular source.  Copies of the 
medical records from all sources he 
identifies should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.  The RO is advised that 
efforts to obtain VA records should 
continue until they are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

2. The RO should then arrange for the 
veteran to be accorded an examination 
by a VA psychiatrist to determine the 
diagnosis of all psychiatric disorders 
that are present.  All necessary 
special studies or tests should be 
accomplished.  The examination report 
should reflect review of pertinent 
material in the claims folder, 
including service medical records and 
all available treatment records.  
Therefore, the veteran's claims folder 
including a copy of this remand order, 
should be made available to the 
psychiatrist for review in conjunction 
with the examination.  The examiner 
should utilize the Fourth edition of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving 
at diagnoses, enumerating the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder found.  The examiner 
must also indicate whether it is more 
likely, less likely or as likely as 
not that any such disorder is related 
to service either by way of incurrence 
or aggravation.  A complete rationale 
for any opinions expressed, positive 
or negative, must be provided.  The 
examiner should reconcile his or her 
opinion as to the nature and etiology 
of the veteran's psychiatric disorder 
with any other opinions offered in the 
record.

3. The RO should then arrange for the 
veteran to be accorded a VA 
examination to determine the nature 
and etiology of the veteran's sleep 
apnea and epilepsy, if any, and the 
etiology of the veteran's spinal 
stenosis.  All necessary special 
studies or tests should be 
accomplished.  The examination report 
should reflect review of pertinent 
material in the claims folder, 
including service medical records and 
all available treatment records.  
Therefore, the veteran's claims folder 
including a copy of this remand order, 
should be made available to the 
examiner for review in conjunction 
with the examination.  The examiner 
must indicate whether it is more 
likely, less likely or as likely as 
not that the veteran's sleep apnea or 
epilepsy, if any, is related to 
service either by way of incurrence or 
aggravation.  The examiner must also 
indicate whether it is more likely, 
less likely or as likely as not that 
the veteran's spinal stenosis is 
related to service either by way of 
incurrence or aggravation.  A complete 
rationale for any opinions expressed, 
positive or negative, must be 
provided.  The examiner should 
reconcile his or her opinion as to the 
nature and etiology of the veteran's 
spinal stenosis with any other 
opinions offered in the record.

4. Thereafter, the RO should readjudicate 
the veteran's claims of service 
connection for a psychiatric 
disability, spinal stenosis, sleep 
apnea, and epilepsy, based on all of 
the evidence of record, to include the 
additional treatment records and 
hospitalization records and statements 
submitted since the June 1990 Board 
decision.  If any benefit sought on 
appeal remains denied, the appellant 
and the appellant's accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled examination may result in 
the denial of one or more of the remaining claims on appeal.  
38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



